Exhibit 10.23

FIRST AMENDMENT

OF

H.B. FULLER COMPANY

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2008 Amendment and Restatement)

H.B. Fuller Company maintains a nonqualified, unfunded deferred compensation
plan (the “Plan”) for the benefit of non-employee directors which is currently
embodied in a document entitled “H.B. Fuller Company Directors’ Deferred
Compensation Plan (2008 Amendment and Restatement)” (the “Plan Statement”). The
Plan Statement is hereby amended as follows:

1. TECHNICAL CORRECTION IN DEFINITION OF SEPARATION FROM SERVICE. Effective
January 1, 2008, the two parenthetical phrases in Section 1.2.21(b) that read
“(whether as a Director, employee, or independent contractor)” are revised to
read “(whether as a Director or independent contractor).”

2. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

Dated: October 21, 2008   H.B. Fuller Company   By:  

/s/ Michele Volpi

  Its:   President and Chief Executive Officer